DETAILED ACTION
Election Acknowledged
Applicants’ election without traverse the invention of Group I encompassing claims 1-12 is acknowledged. The restriction is made final without traverse. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding the allowability of claim 8, a peptide BLAST search was performed to identify the sequence structures however none of the listed sequences were identified.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the phrases "preferably" and “more preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, the phrases "preferably" and “more preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dadsetan et al. (Acta Biomaterialia, 18, 2015, 9-20) in view of Cui et al. (Advanced Healthcare Materials, 5, 2016, 2174-2181; of record), evidenced by Pubchem:fumarate.
Dadsetan is directed to the calcium phosphate and BMP-2 coatings on bone regeneration scaffolds using polypropylene fumarate (PPF). It is pointed out that fumarate possess an alkene functionality (fumarate structure:
    PNG
    media_image1.png
    105
    171
    media_image1.png
    Greyscale
) (see puchem as evidence) and it is expected that a portion of these alkene groups would be unreacted and present on the surface of the scaffold.  The scaffold is produced by preparing a PPF (MW1900; PDI 1.96: see instant claims 4 and 5) solution comprising diethyl fumarate (see instant claim 2) and a photoinitiator (see instant claims 1a and 3) (see page 10, Methods 2.1), then 3D printing the mixture to produce a PPF scaffold (see instant claim 1b). The scaffold is porous (see abstract) (see instant claim 10). The scaffold was then loaded with BMP-2 (see page 11, Methods 2.5). It is noted that BMP-2 has a terminal cysteine residue (according to instant claim 8) and that cysteine possess a thiol residue (see instant claims 1c, 6-9). 
Dadsetan fails to teach the thiol functional group of the bioactive group as reacting with the alkene functional group on the surface of the PPF polymer thereby tethering the bioactive group to the PPF scaffold.
Cui is directed to 3D printed constructs with integrated bioactive factors. The system was designed such that using thiol-functionalized bioactive agents could be used to facilitate immobilization of the bioactive on the target scaffold surface (see page 2176). Cui states that BMP-2 peptides were immobilized onto polydopamine coated PLA scaffolds via Michael addition reactions. Moreover, Cui teaches that their scaffold is to be seeded with cells, such as mesenchymal stem cells and endothelial cells (see page 2176) (see instant claim 12), wherein the cells may be culture and grown so as improve signaling and bioactivity of the scaffold when used to promote healing (see pages 2176 and 2180) (see instant claim 11). Cui observes that addition of BMP-2 on to the surface via thiol linkage improved cell adhesion and cell proliferation (see page 2176) as well as improved calcium deposition and osteogenesis (see pages 2179 and 2180). Thus, it would have been obvious to modify Dadsetan’s scaffold composition to comprise cell cultures as well to surface modify the scaffold with the bioactive agent via thiol linkage so as to improve the scaffolds cell adhesion and cell proliferation properties as well as improve signaling and bioactivity of the scaffold. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611